Citation Nr: 0622533	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962. 

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA), St. Louis, Missouri, regional office 
(RO).  


FINDINGS OF FACT

The record does not contain competent objective evidence 
showing the presence of tinnitus during service, or of a 
current diagnosis of tinnitus that is related to his period 
of active duty.   


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303  (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in April 2003, prior to 
the rating decision on appeal.  The originating agency 
specifically informed the veteran to submit any pertinent 
evidence in his possession, informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim for service connection for tinnitus has been obtained.  
The RO obtained the veteran's service medical records 
covering his period of active duty and subsequent reserve 
duty.  The veteran has not identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for tinnitus 
because there is no evidence of pertinent complaints in 
service or during the periodic reserves examinations up 
through 1991.  Thus, while the veteran has current complaints 
of tinnitus, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of documented complaints of tinnitus in service or 
for many years thereafter, relating current disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2005).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 USCA 5103A(a)(2).

Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

In light of the Board's denial of the appellant's claim for 
service connection, no disability rating or effective date 
will be assigned.  There can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  

The veteran contends that he has ringing in his ears as a 
result of exposure to acoustic trauma during his period of 
active duty service.  He reports that during service he fired 
rifles, carbines, sub-machine guns, and grenade launchers, 
and was not issued ear protection.  

Service medical records do not reflect any findings or 
complaints of ringing in the ears.  The June 1962 separation 
examination noted a normal ears examination.  His DD-214 
indicates that the veteran was a teletype operator during his 
period of active duty.  Records show that the veteran 
subsequently served as a computer programmer in the Army 
Reserves.

Reserves examinations conducted in August 1974, July 1983, 
August 1987, and December 1991, were all negative for any 
complaints or diagnoses of tinnitus.  While the 1987 and 1991 
examinations noted the veteran's complaints of hearing loss 
and his use of a hearing aid, no complaints regarding 
tinnitus were noted.

Based on the information in the record, the Board concludes 
that the veteran does not have a current diagnosis of 
tinnitus.  Even if there was a diagnosis of such, the Board 
would conclude that tinnitus was not incurred in service.  
There is no evidence of tinnitus in service.  There is no 
competent evidence suggesting that the veteran has a 
diagnosis of tinnitus or that tinnitus was a result of or 
related to his active service.  

The Board notes the veteran's contention that his disability 
was a result of service.  The veteran is qualified to make 
observations regarding exposure to acoustic trauma and 
describe any symptoms he experienced, but he is not 
authorized to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet.  App. 
492, 494-5 (1992).  

As the preponderance of the evidence weighs against 
entitlement to service connection for tinnitus, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


